UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4229


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL RAY GOINS, a/k/a pthcisgreat,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Richard L. Voorhees, Senior District Judge. (5:17-cr-00018-RLV-DSC-1)


Submitted: April 18, 2019                                         Decided: April 22, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Martinez, Federal Public Defender, Ann L. Hester, Assistant Federal Public
Defender, Jared P. Martin, Assistant Federal Public Defender, FEDERAL DEFENDERS
OF WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Ray Goins entered a conditional guilty plea to one count of possession of

child pornography involving a minor under 12 years of age, in violation of 18 U.S.C.

§ 2252A(a)(5)(B), (b)(2) (2012), preserving his right to challenge on appeal the district

court’s order denying his motion to suppress. The district court sentenced Goins to the

120-month statutory mandatory minimum sentence applicable to his conviction. Counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there are

no meritorious issues for review, but nonetheless discussing the correctness of the district

court’s suppression ruling. Goins was informed of his right to file a pro se supplemental

brief, but he has not done so, and the Government has declined to file a response brief.

We affirm.

       “When a district court has denied a motion to suppress, we review the court’s legal

conclusions de novo and its factual findings for clear error[,] view[ing] the evidence in

the light most favorable to the government . . . .” United States v. Hill, 852 F.3d 377, 381

(4th Cir. 2017) (citation omitted). Goins sought to suppress evidence the Government

seized pursuant to a search warrant that was obtained to investigate users of a child

pornography website called “Playpen,” and which was the subject of a previous appeal

before this court. See United States v. McLamb, 880 F.3d 685, 686 (4th Cir.), cert.

denied, 139 S. Ct. 156 (2018).      In McLamb, we expressly rejected the same legal

challenges to the Network Investigative Technique warrant (“NIT warrant”) that Goins

raised in his suppression motion. Id. at 689-90 (holding that, even if the NIT warrant

violated the Fourth Amendment, the good faith exception to the warrant requirement

                                             2
precluded the suppression of evidence seized). We thus agree with counsel that any

arguments Goins could raise on appeal to challenge the district court’s suppression ruling

are directly foreclosed by McLamb.

      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Goins, in writing, of his right to

petition the Supreme Court of the United States for further review. If Goins requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Goins. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.

                                                                              AFFIRMED




                                            3